OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




          STATE OF TEXAS
                                                           O ^*V s uw"*^ v MTNEY BOWES
          PENALTY FOR                                                                    15
                                                           02 1R            $ UW<
3/13/2015 PRIVATE USE                »;    fKUHrar-u1-''* 0006557458        MAR19 2015
BARKER, CORA BELL             Tr. Ct?-No. 1-2W5B^A- mailed from ziPWR£83*O03-Q^
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                          Abel Acosta, Clerk

                              CORA BELL BARKER                                                 IL
                              I WflW'TOlWP?-- TDC #,4666355
                                                                                               '4
                                   BWfqiiywWAilM